DETAILED ACTION
This Notice of Allowance is in response to the After Final Amendment 2.0 filed on September 9, 2021.  
REASONS FOR ALLOWANCE
2.	Claims 9-16 are allowable over the references of record for at least the following reasons:
	Claim 9:  comprising plural projections on an outer peripheral surface and satisfying the following requirements (i) to (iii) and (vi) such that a number of said projections is small and adjacent projections have moderate gaps therebetween.  
	The closest prior art is the Miyamoto reference.  The Miyamoto reference fails to disclose all of the features of the amended independent claim.  Furthermore, there is no teaching or suggestion in the Miyamoto reference to the arrangement, distance, and thickness of the projections in the claims as required by amended claim 9.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747